Title: To John Adams from François Adriaan Van der Kemp, 1813
From: Van der Kemp, François Adriaan
To: Adams, John



Mÿ Dear and respected Sir!
ca. 1813

Although I am not perfectlÿ free from head-ache a fixed oppression in the forehead which leaves a disagreable Stupor, and without whose removal I shall be unable to return to my charge with usual alacrity, I got in so far the better of it, that I take up mÿ pen and I hope, ere long it shall again be in mÿ power to expel everÿ gloomÿ thought by plunging head long in Philosophical enquiries: Thus far—since five weeks I do nothing.—as working a little in mÿ garden—reading Hesien’s tragedies and plaÿing at evening—now and then at games at cards—or Back-gammon—even the chess board I was constrained to give up till the evening before last. Your Recipe is good but the medicine becomes less palatable—in propertion that the desease deminishes in malignity—But I beg you, do not give me up—as an obstinate Sinner:
Pater noster nunc pro me, quoniam peccavi;
Dicat Quincy’s Presbyter cum Sua Suavi:
Servetus was in manÿ respects inferior to Calvin—principally as a Scholar—and Divine—but his talents were far from despicable and at that period above mediocritÿ. Calvin—to know him in full ought to be considered as much in a Political view as in that of a Sectarian—He was the Secret mover of the Aristocratic faction in Geneve—and did rise or fall with it. This point of view must not be lost out sight—in discussing his merits or demerits in the transactions with Servetus—
I requested mÿ frend Mappa to enquire if the Package was yet at Webster and—if so—to take it under his care, wrap it in an envelope and address it to you—If he did so—then you after its perusal will convey it to mr Norton—Cambridge—The Letter to mr Abbot—be so kind to seal—and have it Super Scribed. If I do not ask too much—Let It be insinuated—that the Papers shall be convey’d to Cambridge, and mr Norton requestedµto transact the Papers—he does not make use of to the Rev. mr. Abbot. During all my life I have not been so much in Correspondence with the Clergÿ as now—and God knows—it is not mÿ fault.
I wished you had bought that thin folio of Servetus writings and Life! I doubt not—or at this time—it would have been mine—and you would have redeemed more than the thousand guineas, you owe me—in honor and justice—besides the 3d. and following vol. of the Philos. Trans. which you know that I cannot purchase—and ought to possess—Since you created me—unasked—your Academician: and R. T. Payne—as Attorney General would have taken my cause in hands—and Parsons would have condemned you—Must you not My Dear Sir! confess then, that I possess a meek and conciliatorÿ Spirit—in accepting such a trifle as a compensation for such a debt, and even considering it as a Boon? but alas—I lament, that you lost such an opportunity—and seeing nothing to retrieve it as that—when you send the Transactions—you Join a triffling vol—from your Treasurÿ of Books—to make one hour of leisure slide imperceptibly away from your frend—This shall be a powerful Physic—more so-of taken—after I have been obedient to your prescription—altho I could not—by all what is dear to you I could not—when you preaches equanimitÿ—&c. &c—Avoid, to recollect your Seneca—discanting on the vanity of Riches with good Solomon—and—Perhaps similar lessons might   known from mÿ pen, were our Situations reversed.
I do not Suspect, that you dispute my claim:—is your word not so good as your most Solemn engagement?—I am sure it is—and is not your assurance  one word of John Adams so good as thousand of others? and has he not offered me One Guinea? and would that Guinea, even if it was not stamped with his identical portrait, and this too the Lord of Mount Wollaston owes me, but had been particularly dear to Him as a holy family relict, not have been reputed to have been cheaplÿ recovered at the bagatelle of a thousand Novitia? Nevertheless I would cordially and freely give you a receipt in full, did I only live two hundred miles nearer—that I might see—and peruse your Librarÿ—to manÿ of its Inhabitants perhaps I am not a Stranger—but cruelly Separated from them—and with many Scot’s and La Harpe’s—and Davina’s &c I would make a more intimate acquaintance. But it must not be so—and I thank God sincerelÿ—that here in the wilderness I am gratified and honoured with your friendship—may this blessing may be continued till mÿ last moment! You I shall give you a short account of mÿ beloved Master vander Marck—but before I do it—I must trÿ to dispatch the remainder of your Letter.
You can not suppose to get so easilÿ rid of me by sending me to the Hon. P—— who might  me to friend B—— and this to another after your kind invitation “ if you wish to know more of it, I will give you a Sketch in my next” This I eagerly accepted—You may consider it now a frivolous thing, but must know too, that it is not the Safest waÿ—to get rid of a child’s importunities, to offer it a valuable plaything—to morrow—I must know that whole historÿ should I institute my inquiries at Boston—or Philadelphia. Thus as soon I obtain some information—you shall hear from me again on this Subject—Now to the man—whom I can not do justice—He did resemble mÿ Honoured frend of Quincÿ in manÿ respects—in mind—in Stature—in an ardent love of truth and Liberty—in hatred against Despotism—civil or religious; Tho a man of eminent talents, he was amiable in Society—pleasing to his friends—
So far had I written—a few days past—I was musing—on my happiness in my retirement—of having friends—as John Adams—I was pleased with a short visit of his grandson Smith—who assured me—that the next time he would eat of my bread under mÿ humble roof—I was collecting my thoughts on mÿ beloved matter—when a report, that young Charles Eliot had followed Buckminster—broke this charm, and filled mÿ bosom with anguish—you know—I cannot love by halv—that young man gained mÿ esteem, and captivated mÿ affection—and He too gone with such a brilliant prospect—Such a blossoming hope—and I remain—It is wonderful—that Buckminster and He should—as it were—be obtruded to mÿ endearing affection, and born from it, the instant I presumed to gain their recipricated good will. I am—Sad and distressed—my  Dear and high respected frend—and in the darkness of night—alone awake in mÿ family, I unbosom mÿ grief to you—but how can you feel for me, surrounded by your frends, crowned with God’s blessings—looking on more undismay’d upon the nothing-ness of our enjoyments, and trusting more fullÿ on God’s all wise Providence. But the widow who loses an only Son—the poor man robbed of his only ewe—Lamb—are certainly objects of pity—and mÿ heart bleads at similar Strokes—tho it seemed invulnerable about those of fortune. I indulge in these effusions—knowing you shall not take it amiss—although you did deem it a weakness. And now—tho the midnight clock calls to repose—I shall trÿ—to acquit me of mÿ delay’d promise; as succint I can.
My Master Frederic Adolph van der Mark was a celebrated Lawyer before the Supreme Court, in Arnhem—Guelderland—when he was called to the chair as Prof. Jur. Letr. Nature & Gentrum at Groningue: He was a Disciple of Abraham Wieling at Utrecht—of the Erastian School, and pressed close the Steps of his master. He was married to a Patrician Ladÿ—and met from the beginning great Success. His auditorÿ was all-ways crowded. The youth from everÿ province flocked to his School. Presuming that the knowledge of the Laws of their countrÿ was the first Step to render them good magistrates, and wise Statesmen—He opened Lectures on the Jus Publicum—and then on Jus Gronings—borlandicum—During this seventeen—partly Lawyers of distinction—partly Judges of the Supreme Court were his constant auditors—Alternately he read in Grotius and Wolff—year by year. When his credit was fully established—and several of his pupils placed in high Stations—
